Citation Nr: 1605039	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with three scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976 and November 1978 to August 1999.  He also reports additional service between November 1976 and November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his December 2015 hearing, the Veteran testified that his right knee degenerative arthritis has gotten worse since his June 2009 VA examination, which is the most recent VA examination concerning his knees.  The Board further notes that the private medical records he submitted appear to support this contention.  As such, remand is necessary to provide him with a new VA examination addressing the current severity of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his right knee disability, including all outstanding records from Dr. Michael Monmouth.

2.  Then schedule the Veteran for a VA examination to evaluate the current nature and severity of his right knee degenerative arthritis.  The entire claims file should be reviewed by the examiner and all indicated tests, including range of motion and instability tests, should be performed and the results reported.

The examiner should specifically address the Veteran's reported symptoms, including right knee instability.  In this regard, the Board notes the Veteran's medical records showing a valgus alignment of both knees, right greater than left.  See June 2008 VA Physical Therapy Note; see also May 2014 Medical Record of Dr. M. Monmouth.  The Board further notes that at the December 2015 hearing, the Veteran's right knee was observed to be bowed towards his left knee.  See Hearing Tr. at 5.  The examiner should comment on any valgus alignment of the Veteran's right knee and state whether it is at least as likely as not related to his service-connected right knee degenerative arthritis.  The examiner should also comment on whether the valgus alignment causes instability or subluxation of the right knee, and if so, whether such instability/subluxation is mild, moderate or severe.

The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




